--------------------------------------------------------------------------------


CME DEVELOPMENT CORPORATION
Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom


July 28, 2006


Michael N. Garin
49 Moore Road
Bronxville, NY 10708


Re: Amendment of Employment Agreement
 
Dear Michael:


This letter, when countersigned by you, will amend certain terms of your
employment agreement dated March 30, 2004 (the "Agreement") with CME Development
Corporation (the "Company"). Capitalized terms used in this letter shall have
the meanings set forth in the Agreement.


The Agreement is hereby amended as follows:


A.    Paragraph 1 of the Agreement is hereby deleted, and the following is
substituted in its place:


Your employment with the Company will be for a term commencing February 2, 2004
and ending January 31, 2010 (subject to earlier termination in accordance with
paragraph 8 hereof), unless extended by a written agreement signed by you and
the Company.


B.    The second sentence of paragraph 2 of the Agreement is hereby deleted, and
the following is substituted in its place:


Your annual base salary for your duties performed in the United States will be
$485,000 and your annual base salary for your duties performed in the United
Kingdom will be $140,000 through the period ending January 31, 2008; and
commencing February 1, 2008 through January 31, 2010, your annual base salary
for your duties performed in the United States will be $582,000 and your annual
base salary for your duties performed in the United Kingdom will be $168,000,
all of the foregoing payable in accordance with the Company's payroll practices.

1

--------------------------------------------------------------------------------




C.    The penultimate sentence of paragraph 4 of the Agreement is hereby
deleted, and the following is substituted in its place:


The Company recognizes that you currently serve as a director of American Media
and MortgageIT and that, subject to the next following sentence, you may serve
as a director of up to three companies.


D.    The paragraph reference in the last sentence of paragraph 4 of the
Agreement is hereby modified to reference paragraph 7.


E.    Paragraph 5 of the Agreement is hereby deleted, and the following is
substituted in its place:


While you are employed by the Company, you will be eligible to receive an annual
incentive bonus with a targeted amount equal to your combined annual base salary
for your duties performed in the United States of America and in the United
Kingdom, as described in this paragraph 5. One-half of any such annual incentive
bonus shall be based upon achievement of reasonable quantitative performance
criteria established by the Board and one-half of any such bonus shall be based
upon subjective criteria established by the Board.


F.    A further proviso is added to the last sentence of paragraph 6 of the
Agreement as follows:


; and provided further, however, that such travel expenses also may include
reasonable and appropriate travel expenses incurred for your companion (or
spouse, if you are married) accompanying you on business travel on behalf of the
Company.


G.    The reference to paragraph 9 contained in paragraph 7 of the Agreement is
hereby modified to reference paragraph 10.


H.    Paragraph 8 of the Agreement is deleted, and the following is substituted
in its place:
 
2

--------------------------------------------------------------------------------




You may terminate your employment hereunder upon at least ninety days’ prior
written notice to the Company, and you will not be entitled to any additional
compensation, severance, termination pay, salary continuation or similar
compensation or benefits upon or after such termination of employment. In
addition, if your employment is terminated due to your death or disability (as
determined in the good faith judgment of the Board), due to the expiration of
the employment term set forth in paragraph 1 hereof, or as a result of a
Termination for Cause (as hereinafter defined), you will not be entitled to any
additional compensation, severance, termination pay, salary continuation or
similar compensation, or benefits upon or after any such termination of
employment (other than those benefits specified in paragraph 9 below in the case
of a termination due to expiration of the term of employment). If the Company
terminates your employment, other than due to Termination for Cause, and not
because of your death or disability (as determined in the good faith judgment of
the Board) and not due to expiration of the employment term set forth in
paragraph 1 hereof (or if you terminate your employment other than pursuant to
the first sentence of this paragraph because of a material breach by the Company
of this Agreement), you will have those rights to which you are entitled as a
matter of law in respect of your loss of compensation, stock options and other
contractual entitlements hereunder, and (a) you will not otherwise be entitled
to any additional compensation, severance, termination pay, salary continuation
or similar compensation or benefits upon or after termination of your employment
with the Company, and (b) in connection with such termination of employment, the
Company will not assert that you have any duty to mitigate damages, provided,
however, that if you are engaged to render full-time services following such
termination of employment with the Company, amounts you earn from such full-time
employment during the period you otherwise would have been on the Company’s
payroll hereunder shall offset any financial obligation of the Company to you,
and you agree to notify the Company in writing of your acceptance of any such
other employment within five (5) days after accepting such other employment. It
is acknowledged and agreed that the “contractual entitlements” referred to in
the immediately preceding sentence include, without limitation, the compensation
and other benefits due you in respect of the consulting period described in
paragraph 9. For purposes of this Agreement, “Termination for Cause” means a
determination by a majority of the Board to terminate your employment due to
your (i) conviction of a felony or entering of a plea of nolo contendere with
respect to a charged felony, (ii) gross negligence, recklessness, dishonesty,
fraud, willful malfeasance or willful misconduct in the performance of the
services contemplated by this Agreement, (iii) willful misrepresentation to
shareholders or directors of the Company which is injurious to the Company,
(iv) willful failure without reasonable justification to comply with a
reasonable written order of the Board, or (v) willful and material breach of
your duties or obligations under this Agreement. Notwithstanding the foregoing,
a termination shall not be treated as a Termination for Cause unless (A) the
Company shall have delivered a written notice to you, stating that it intends to
terminate your employment due to Termination of Cause not less than seven days
following the giving of such notice, and specifying the factual basis for such
termination, and (B) the event or events that form the basis for such notice, if
capable of being cured, shall not have been cured within 30 days of receipt of
such notice.

3

--------------------------------------------------------------------------------




I.      Paragraph 9 of the Agreement is hereby deleted, and the following is
substituted in its place:


For one year following termination of your employment by the Company due to the
expiration of the employment term as set forth in paragraph 1, the Company will
engage you as a consultant, and you agree to consult and cooperate with, and
assist the Company in any legal or business matter relating to the Company or
the Affiliates, as requested by the Company, upon reasonable advance notice by
the Company; provided that you shall not be required to devote more than thirty
(30) hours per month to providing such services and such services need not be
provided to the Company on an exclusive basis, as long as you comply with the
restrictive covenants described in paragraph 7 hereof. In consideration for your
provision of such services during such one-year period, the Company will pay you
an aggregate fee of $300,000, payable in equal monthly installments in arrears.
During the one-year consulting period, you will receive continued coverage under
the Company's group health insurance plan on the same terms and conditions that
such benefits are provided to senior executives of the Company who are employed
by the Company during such one-year period, and the Company will continue to
lease an office and employ your New York-based assistant at no less than the
compensation level in effect immediately prior to the commencement of such
consulting period to assist you in performing your consulting services.


J.     A second paragraph is added to Annex A, attached to and made a part of
the Agreement, as follows:


On July 28, 2006, you will be granted a non-qualified stock option to purchase
80,000 Class A Common Shares of the Company under the Company's 1995 Amended and
Restated 2005 Stock Incentive Plan (“Stock Incentive Plan”). Such option will
become exercisable as to 40% of the total number of shares subject to the option
on each of January 31, 2009 and January 31, 2010, and as to 20% of the total
number of shares subject to the option on January 31, 2011, as long as you have
been continuously employed by the Company through each such respective date,
except as may be otherwise provided in the Stock Incentive Plan with respect to
accelerated vesting or applicable exercise periods; provided, however, that if
the Company terminates your employment, other than due to Termination for Cause,
such option shall become exercisable in full and may be exercised in accordance
with the Stock Incentive Plan. The terms and conditions of such option shall be
governed by the Stock Incentive Plan and the applicable option agreement (which
shall be consistent with the Stock Incentive Plan and the terms hereof). For
purposes of this option grant, you will be treated as being continuously
employed by the Company during the one-year consulting term described in
paragraph 9 of the Agreement, provided that you are in compliance with the
restrictive covenants described in paragraph 7 of the Agreement.
 
4

--------------------------------------------------------------------------------




Except as expressly set forth in this letter, the terms of the Agreement are
unchanged, remain in full force and effect and hereby are ratified and affirmed
by the parties hereto.



   
Very truly yours,
               
CME DEVELOPMENT CORPORATION
                         
By:
/s/ Robert E. Burke
       
Name: Robert E. Burke
       
Title: Director
 





Accepted and Agreed to as of
this 28th day of July, 2006:


 
/s/ Michael N. Garin
 
MICHAEL N. GARIN
 

 
5

--------------------------------------------------------------------------------